Name: Commission Regulation (EEC) No 2977/87 of 2 October 1987 repealing Regulation (EEC) No 1836/87 concerning the stopping of fishing for whiting by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 280/ 18 Official Journal of the European Communities 3 . 10 . 87 COMMISSION REGULATION (EEC) No 2977/87 of 2 October 1987 repealing Regulation (EEC) No 1836/87 concerning the stopping of fishing for whiting by vessels flying the flag of Belgium a by vessels flying the flag of Belgium or registered in Belgium should therefore be permitted ; whereas conse ­ quently it is necessary to repeal Commission Regulation (EEC) No 1836/87, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 11 (3) thereof, Whereas Commission Regulation (EEC) No 1836/87 (2) stopped fishing for whiting in the waters of ICES division VII excluding VII a by vessels flying the flag of Belgium or registered in Belgium as from 24 June 1987 ; Whereas the United Kingdom has transferred to Belgium, on 22 September 1987, 75 tonnes of whiting in the waters of ICES division VII excluding VII a ; whereas fishing for whiting in the waters of ICES division VII excluding VII HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1836/87 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29. 7. 1987, p . 1 . 2) OJ No L 174, 1 . 7 . 1987, p . 15 .